Title: From Thomas Jefferson to Caesar Augustus Rodney, 30 January 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Th:J. to mr Rodney 
                     
                     Saturday Jan. 30. 08.
                  
                  A consultation is necessary to-day, and as notice could not be given last night, the hour must depend on mr Gallatin’s arrival at his office, he being generally the latest & most uncertain as to his hour. will you be so good as to be within reach at that time?
                  
                     Th: Jefferson 
                     
                  
               